DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the claim has two periods at the end of the paragraph.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiwa et al. (2011/0066798) in view of Moran (2016/0042769).
Claim 1, Kaiwa discloses an apparatus (Figs. 17-18), comprising:
a temperature sensor (224, Fig. 18) configured to provide temperature information indicative of a temperature (see P[0121));

an impedance calibration circuit (100 and 602, Fig. 17) configured to perform a calibration operation to determine calibration parameters for setting the programmable impedance of the programmable termination resistances based on the temperature information provided by the temperature sensor.
Thus, Kaiwa discloses the invention substantially as claimed, but does not disclose an arbitration circuit to arbitrate with another apparatus for use of an external resistance to perform the calibration operation.
In the same field of endeavor, Moran discloses an arbitration circuit (218, Fig. 2) to arbitrate with another apparatus (Channel 1 DRAM 226 or Channel 2 DRAM 228, Fig. 2 and see P[0024]-[0026]) for use of an external resistance (108, Fig. 1 and see P[0023]… a shared external ZQ resistor 108…) to perform the calibration operation.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the apparatus of Kaiwa in combination of multiple memory channels of Moran that includes an arbitration circuitry for preventing overlapping ZQ commands from the first memory controller 230 and the second memory controller 232 to memory so a resistor can be shared among the channels.
Claim 2, Kaiwa discloses the apparatus of claim 1, wherein the impedance calibration circuit is configured to perform the calibration operation based on the temperature information (TO and 11, Fig. 18) responsive to a change in the temperature exceeding a temperature range (temperature range is VF - V2, Fig. 18; see P[0121]... When a temperature rises, the potentials become in a relationship of Vi>VBE>V2, and 
Claim 3, Kaiwa discloses the apparatus of claim 1, wherein the impedance calibration circuit is configured to perform the calibration operation based on the temperature information responsive to the temperature exceeding a temperature limit (when VBE is less than V2 or/and V1, Fig. 18 and see P[0121)).
Claim 4, Kaiwa discloses the apparatus of claim 1, wherein the impedance calibration circuit comprises:
an impedance calibration engine (100, Fig. 17; for detail see Fig. 4) configured to perform the calibration operation responsive to being activated and determine the calibration parameters; and
an impedance calibration controller configured to initiate the calibration operation, the impedance calibration controller comprising: impedance calibration control logic (240, Fig. 18) configured to provide a calibration activation signal (IZQEN, Fig. 18) to activate the impedance calibration engine (see P[0129]... When the signal IZQEN becomes highly active, the internal calibration command IZQ is issued instead of the internal refresh command REF2, and a calibration is performed...); and a temperature comparator (242, 244, and 278) configured to receive the temperature information (TO and T1) and cause the impedance calibration control logic to activate the impedance calibration engine.


Claim 7, Kaiwa discloses a method comprising: determining a change in temperature based, at least in part, by comparing a previous temperature to a current temperature (see P[0127]... the signal D1 becomes a high level when there is a change between the signal TB1 as past temperature information and the signal TN1 as subsequent temperature information...); determining whether the change in temperature (VBE, Fig. 18) exceeds a temperature range (temperature range is VF-V2, Fig. 18; see P[0121]... When a temperature rises, the potentials become in a relationship of V1>VBE>V2, and (T1, T0)=(H, L). When a temperature further rises, the potentials become in a relationship of Vi>V2>VBE, and (T1, T0)=(H, H). The temperature detecting circuit 224 can take various configurations... ); and initiating a calibration operation when the change in temperature exceeds the temperature range (see P[0129]... When the signal IZQEN becomes highly active, the internal calibration command IZQ is issued instead of the internal refresh command REF2, and a calibration is performed... ).
Thus, Kaiwa discloses the invention substantially as claimed, but does not disclose arbitrating with one or more semiconductor devices for use of an external 
In the same field of endeavor, Moran discloses arbitrating (Arbitration Circuitry 218, Fig. 2) with one or more semiconductor devices (Channel 1 DRAM 226, Channel 2 DRAM 228) for use of an external resistance (108, Fig. 1); obtaining control of the external resistance; and performing the calibration operation after control of the external resistance is obtained (see P[0032]… The first memory controller 230 and the second memory controller 232 are configured to communicate with the arbitration circuitry 218 to request access to the shared external ZQ resistor 108 before performing a ZQ calibration…).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the apparatus of Kaiwa in combination of multiple memory channels of Moran that includes an arbitration circuitry for preventing overlapping ZQ commands from the first memory controller 230 and the second memory controller 232 to memory so that a resistor can be shared among the channels.
Claim 8, Kaiwa discloses the method of claim 7, further comprising latching (224 and 226, Fig. 18) the current temperature by a calibration circuit.
Claim 9, Kaiwa discloses the method of claim 7, wherein the current temperature is provided as a voltage level (VBE, Fig. 18), wherein the voltage level corresponds to a temperature measured by a temperature sensor.
Claim 10, Kaiwa in view of Moran discloses the claimed invention except for wherein the voltage level increases when the temperature measured by the temperature sensor increases and the voltage level decreases when the temperature measured by 
Claim 11, Kaiwa discloses the method of claim 7, further comprising programming the temperature range in a mode register (registers 224, 226, 232, and 234).
Claim 12, Kaiwa discloses the method of claim 11, wherein programming the temperature range in the mode register comprises programming a first temperature range (TBO - TB1 in registers 234 and 232) and a second temperature range (TNO — TN1 in registers 224 and 226) in the mode register.
Claim 13, Kaiwa discloses the method of claim 7, wherein the calibration operation comprises: performing ZQ calibration (100, Fig. 4) to determine calibration results for output driver impedance; and setting a value in a mode register (131 and 132, Fig. 4) at completion of the ZQ calibration to indicate if a new calibration result has been determined (see P[0082],.... END1...END2....The "predetermined pattern" is a change pattern that appears when an impedance of the pull-up circuits 101 and 102 or the pull-down circuit 103 has reached a target value... ).
.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. (6,049,221) in view of Moran (2016/0042769).
Claim 1, Ishibashi discloses an apparatus (Fig. 9), comprising:
a temperature sensor (Temperature Sensor 53) configured to provide temperature information indicative of a temperature; programmable termination resistances having a programmable impedance (2a, for detail see Fig. 3); and an impedance calibration circuit (100a, for detail see Fig. 4) configured to perform a calibration operation to determine calibration parameters for setting the programmable impedance of the programmable termination resistances based on the temperature information provided by the temperature sensor (see col. 12, lines 5-20).
Thus, Ishibashi discloses the invention substantially as claimed, but does not disclose an arbitration circuit to arbitrate with another apparatus for use of an external resistance to perform the calibration operation.
In the same field of endeavor, Moran discloses an arbitration circuit (218, Fig. 2) to arbitrate with another apparatus (Channel 1 DRAM 226 or Channel 2 DRAM 228, Fig. 2 and see P[0024]-[0026]) for use of an external resistance (108, Fig. 1 and see P[0023]… a shared external ZQ resistor 108…) to perform the calibration operation.

Claim 5, Ishibashi discloses apparatus of claim 1, wherein the impedance calibration circuit comprises: an impedance calibration engine (100a) configured to perform the calibration operation responsive to being activated and determine the calibration parameters; and an impedance calibration controller configured to initiate the calibration operation (activate signal or request signal 15), the impedance calibration controller comprising: impedance calibration control logic (14) configured to provide a calibration activation signal (15) to activate the impedance calibration engine; and a timer (Timer 51) configured to cause the impedance calibration control logic to activate the impedance calibration engine responsive to a time period elapsing (see col. 12, lines 7-12,...at a timing in which the count value of the counter 52 reaches n...; further, see claims / and 8, ... wherein said request signal issuing circuit includes a timer.... each time the count value of said counter reaches another predetermined value....).
Allowable Subject Matter
Claims 14-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 14, in addition to other limitations in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             3/17/22